



 
 
 
 
Exhibit 10.1

FORM OF DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
This Director and Officer Indemnification Agreement, dated as of ______________,
_____ (this “Agreement”), is made by and between Lancaster Colony Corporation,
an Ohio corporation (the “Company”), and [ _____________ ] (“Indemnitee”).
RECITALS:
A.In recognition of the need for corporations to be able to induce capable and
responsible persons to accept and continue in positions in corporate management,
Ohio law authorizes (and in some instances requires) corporations to indemnify
their directors and officers, and further authorizes corporations to purchase
and maintain insurance for the benefit of their directors and officers.
B.Indemnification by a corporation serves the dual policies of (1) allowing
corporate officials to resist unjustified lawsuits, secure knowledge that, if
vindicated, the corporation will bear the expense of litigation and (2)
encouraging capable women and men to serve as corporate directors and officers,
secure in the knowledge that the corporation will absorb the costs of defending
their honesty and integrity.
C.Ohio law authorizes a corporation to pay in advance of the final disposition
of an action, suit or proceeding the expenses incurred by a director or officer
in the defense thereof, and any such right to the advancement of expenses may be
made separate and distinct from any right to indemnification and need not be
subject to the satisfaction of any standard of conduct or otherwise affected by
the merits of any claims against the director or officer.
D.Lawsuits challenging the judgment and actions of directors and officers of
corporations are frequent, and the high costs of defending those lawsuits, and
the related threat to directors’ and officers’ personal assets have made
individuals less willing to undertake the responsibilities imposed on corporate
directors and officers.
E.Legislative and regulatory initiatives have also exposed directors and
officers of public companies to a significantly greater risk of criminal
proceedings, with attendant defense costs and potential criminal fines and
penalties.
F.Under Ohio law, a director’s and officer’s right to be reimbursed for the
costs of defense of criminal actions does not depend upon the merits of the
claims asserted against the director or officer and indemnification of the
director or officer against criminal fines is permitted if the director or
officer satisfies the applicable standard of conduct.
G.Indemnitee is a director and officer of the Company and Indemnitee’s
willingness to serve in such capacity is predicated, in substantial part, upon
the Company’s willingness to indemnify Indemnitee in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
state of Ohio, and upon the other undertakings set forth in this Agreement.
H.Therefore, in recognition of the need to provide Indemnitee with substantial
and contractual protection against personal liability, in order to procure
Indemnitee’s continued service as a director and/or officer of the Company and
to enhance Indemnitee’s ability to serve the Company in an effective manner, and
in order to provide such protection pursuant to express contract rights
(intended to be enforceable irrespective of, among other things, any amendment
to any provisions relating to indemnification included in the Constituent
Documents, any change in the composition of the Board, any change-in-control or
business combination transaction relating to the Company, or any change in the
director’s or officer’s status through retirement or resignation), the Company
wishes to provide for the indemnification of and the advancement of Expenses to
Indemnitee as set forth in this Agreement and for




--------------------------------------------------------------------------------





the continued coverage of Indemnitee under the Company’s directors’ and
officers’ liability insurance policies.
I.In light of the considerations referred to in the preceding recitals, it is
the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.


AGREEMENT:
NOW, THEREFORE, the parties hereby agree as follows:
1.Certain Definitions. In addition to terms defined elsewhere herein, including
Section 22, the following terms have the following meanings when used in this
Agreement:
(a)“Board” means the Board of Directors of the Company.
(b)“Change in Control” means the occurrence of any of the following:
(i)the Board or shareholders of the Company approve a consolidation or merger in
which the Company is not the surviving corporation, the sale of substantially
all of the assets of the Company, or the liquidation or dissolution of the
Company;
(ii)any person or other entity (other than the Company or a Subsidiary or any
Company employee benefit plan (including any trustee of any such plan acting in
its capacity as trustee)) purchases any voting securities of the company (or
securities convertible into voting securities of the Company) pursuant to a
tender or exchange offer without the prior consent of the Board, or becomes the
beneficial owner of securities of the Company representing 35% or more of the
voting power of the Company’s outstanding securities without the prior consent
of the Board;
(iii)during any two-year period, individuals who at the beginning of such period
constitute the entire Board cease to constitute a majority of the Board, unless
the election or the nomination for election of each new director is approved by
at least two-thirds of the directors then still in office who were directors at
the beginning of that period; or
(iv)a record date is established for determining shareholders of the Company
entitled to vote upon (A) a merger or consolidation of the Company with another
corporation or other entity in which the Company is not the surviving or
continuing entity or in which all or a substantial part of the outstanding
shares are to be converted into or exchanged for cash, securities or other
property, (B) a sale or other disposition of all or substantially all of the
assets of the Company or (C) the dissolution of the Company.
(c)“Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding of any kind, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; and (ii) any threatened, pending or completed
inquiry or investigation, whether made, instituted or conducted by or at the
behest of the Company or any other person, including any federal, state or other
court or governmental entity, that Indemnitee determines might lead to the
institution of any such claim, demand, action, suit or proceeding.
(d)“Constituent Documents” means the Company’s articles of incorporation and
code of regulations, as each may be amended and/or restated from time to time.
(e)“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an


2

--------------------------------------------------------------------------------





entity or enterprise, whether through the ownership of voting securities,
through other voting rights, by contract or otherwise; provided that direct or
indirect beneficial ownership of capital stock or other interests in an entity
or enterprise entitling the holder to cast 20% or more of the total number of
votes generally entitled to be cast in the election of directors (or persons
performing comparable functions) of such entity or enterprise shall be deemed to
constitute “control” for purposes of this definition.
(f)“Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
(g)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(h)“Expenses” means attorneys’ and experts’ fees and expenses and all other
costs and expenses paid or payable in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in (including on appeal),
any Claim, and any amounts paid in settlement prior to a final, nonappealable
judgment or conviction.
(i)“Incumbent Directors” means the individuals who, as of the date hereof, are
directors of the Company and any individual becoming a director of the Company
subsequent to the date hereof whose election, nomination for election by the
Company’s shareholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors; provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board.
(j)“Indemnifiable Claim” means any Claim based upon, arising out of or resulting
from (i) any actual, alleged or suspected act or failure to act by Indemnitee in
his or her capacity as a director, officer, employee or agent of the Company or
as a director, officer, employee, member, manager, trustee or agent of any other
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise, whether or not for profit, as to which Indemnitee is
or was serving at the request of the Company as a director, officer, employee,
member, manager, trustee or agent, (ii) any actual, alleged or suspected act or
failure to act by Indemnitee in respect of any business, transaction,
communication, filing, disclosure or other activity of the Company or any other
entity or enterprise referred to in clause (i) of this sentence, or (iii)
Indemnitee’s status as a current or former director, officer, employee or agent
of the Company or as a current or former director, officer, employee, member,
manager, trustee or agent of the Company or any other entity or enterprise
referred to in clause (i) of this sentence or any actual, alleged or suspected
act or failure to act by Indemnitee in connection with any obligation or
restriction imposed upon Indemnitee by reason of such status. In addition to any
service at the actual request of the Company, for purposes of this Agreement,
Indemnitee shall be deemed to be serving or to have served at the request of the
Company as a director, officer, employee, member, manager, trustee or agent of
another entity or enterprise if Indemnitee is or was serving as a director,
officer, employee, member, manager, trustee or agent of such entity or
enterprise and (i) such entity or enterprise is or at the time of such service
was a Controlled Affiliate, (ii) such entity or enterprise is or at the time of
such service was an employee benefit plan (or related trust) sponsored or
maintained by the Company or a Controlled Affiliate, or (iii) the Company or a
Controlled Affiliate directly or indirectly caused or authorized Indemnitee to
be nominated, elected, appointed, designated, employed, engaged or selected to
serve in such capacity.
(k)“Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim.


3

--------------------------------------------------------------------------------





(l)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company (or any
Subsidiary) or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
named (or, as to a threatened matter, reasonably likely to be named) party to
the Indemnifiable Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
(m)“Losses” means any and all Expenses, damages, losses, liabilities, judgments,
fines, penalties (whether civil, criminal or other) and amounts paid in
settlement, including all interest, assessments and other charges paid or
payable in connection with or in respect of any of the foregoing.
(n)“Notification Date” means the date of receipt by the Company of written
notice from Indemnitee advising the Company of the final disposition of the
applicable Indemnifiable Claim or portion thereof to which such Indemnifiable
Losses are related, out of which such Indemnifiable Losses arose or from which
such Indemnifiable Losses resulted.
(o)“ORC” means the Ohio Revised Code.
(p)“Other Indemnity Provisions” means, collectively, (i) the Constituent
Documents, (ii) the substantive laws of Ohio, and (iii) any other contract to
which both Indemnitee and the Company (or a Subsidiary) are a party.
(q)“Standard of Conduct Determination” means a determination of whether
Indemnitee has satisfied any applicable standard of conduct under Ohio law that
is a legally required condition precedent to indemnification of Indemnitee under
this Agreement against Indemnifiable Losses relating to, arising out of or
resulting from an Indemnifiable Claim.
(r)“Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in that chain.
(s)“Undertaking” means a sworn request for advancement of Expenses substantially
in the form of Exhibit A attached hereto, with the blanks therein appropriately
completed and the proper selection made for the execution of Part A and Part B
therein as set forth in Section 3(b).
2.Indemnification Obligation. Subject to Section 7, the Company shall indemnify,
defend and hold harmless Indemnitee, to the fullest extent permitted or required
by the laws of the State of Ohio in effect on the date hereof or as such laws
may from time to time hereafter be amended to increase the scope of such
permitted or required indemnification, against any and all Indemnifiable Claims
and Indemnifiable Losses; provided, however, that (a) except as provided in
Section 4 and Section 21, Indemnitee shall not be entitled to indemnification
pursuant to this Agreement in connection with any Claim (i) commenced by
Indemnitee, unless the commencement thereof was authorized in the specific case
by the Board or is a claim for indemnification (after the applicable final
disposition) or advancement of expenses not paid in full, or (ii) in which
judgment is rendered against Indemnitee for an accounting of profits made from
the purchase or sale of securities of the Company pursuant to the provisions of
Section 16(b) of the Exchange Act and (b) no repeal or amendment of any law of
the State of Ohio shall in any way diminish or adversely affect the rights of
Indemnitee pursuant to this Agreement in respect of any occurrence or matter
arising prior to any such repeal or amendment.


4

--------------------------------------------------------------------------------





3.Advancement of Expenses Incurred with Respect to Indemnifiable Claims.
(a)Indemnitee shall have the right to advancement by the Company prior to the
final disposition of any Indemnifiable Claim of any and all Expenses relating
to, arising out of or resulting from any Indemnifiable Claim paid or incurred by
Indemnitee or which Indemnitee determines are reasonably likely to be paid or
incurred by Indemnitee. Subject to Section 3(b), Indemnitee’s right to such
advancement is not subject to the satisfaction of any standard of conduct and is
not conditioned upon any prior determination that Indemnitee is entitled to
indemnification under this Agreement with respect to the Indemnifiable Claim or
the absence of any prior determination to the contrary. Without limiting the
generality or effect of the foregoing, within five business days after any
request by Indemnitee, the Company shall, in accordance with such request (but
without duplication), (i) pay such Expenses on behalf of Indemnitee, (ii)
advance to Indemnitee funds in an amount sufficient to pay such Expenses, or
(iii) reimburse Indemnitee for such Expenses; provided that Indemnitee shall
repay, without interest any amounts actually advanced to Indemnitee that, at the
final disposition of the Indemnifiable Claim to which the advance related, were
in excess of amounts paid or payable by Indemnitee in respect of Expenses
relating to, arising out of or resulting from such Indemnifiable Claim. For
purposes of this Section 3, the determination of when a “final disposition” of
any Indemnifiable Claim will be deemed to occur or have occurred shall be made
by the person or entity that has or will make any required Standard of Conduct
Determination with respect to such Indemnifiable Claim pursuant to Section 7(b)
or Section 7(c).
(b)For purposes of obtaining payments of Expenses in advance of final
disposition of any Indemnifiable Claim, Indemnitee shall submit to the Company
an Undertaking averring that Indemnitee has reasonably incurred or will
reasonably incur actual Expenses in defending an Indemnifiable Claim. The
Undertaking need not be secured and the Company must accept the Undertaking
without reference to Indemnitee’s ability to repay the Expenses. Unless at the
time of Indemnitee’s act or omission at issue, the Constituent Documents
prohibit such advances by specific reference to ORC Section l701.13(E)(5)(a) or
unless the only liability asserted against Indemnitee in the subject action,
suit or proceeding is pursuant to ORC Section 1701.95, Indemnitee shall be
eligible to execute Part A of the Undertaking by which Indemnitee undertakes to:
(i) repay such amount if it is proved by clear and convincing evidence in a
court of competent jurisdiction that Indemnitee’s action or failure to act
involved an act or omission undertaken with deliberate intent to cause injury to
the Company or undertaken with reckless disregard for the best interests of the
Company; and (ii) reasonably cooperate with the Company concerning the action,
suit, proceeding or claim. In all cases, Indemnitee shall be eligible to execute
Part B of the Undertaking by which Indemnitee undertakes to repay such amount if
it ultimately is determined that Indemnitee is not entitled to be indemnified by
the Company under this Agreement or otherwise. In the event that Indemnitee is
eligible to and does execute both Part A and Part B of the Undertaking, the
Expenses which are paid by the Company pursuant thereto shall be required to be
repaid by Indemnitee only if Indemnitee is required to do so under the terms of
both Part A and Part B of the Undertaking. In no event shall Indemnitee’s right
to the payment, advancement or reimbursement of Expenses pursuant to this
Section 3 be conditioned upon any undertaking that is less favorable to
Indemnitee than, or that is in addition to, the undertakings set forth in
Exhibit A.
4.Indemnification for Expenses Incurred with Respect to Certain Claims Made by
Indemnitee. Without limiting the generality or effect of the foregoing, the
Company shall indemnify and hold harmless Indemnitee against and, if requested
by Indemnitee, shall reimburse Indemnitee for, or advance to Indemnitee, within
five business days of such request, any and all Expenses paid or incurred by
Indemnitee or which Indemnitee determines are reasonably likely to be paid or
incurred by Indemnitee in connection with any Claim made, instituted or
conducted by Indemnitee in each case to the fullest extent permitted or required
by the laws of the State of Ohio in effect on the date hereof or as such laws
may from time to time hereafter be amended to increase the scope of such
permitted or required indemnification, reimbursement or advancement of such
Expenses for (a) indemnification or payment,


5

--------------------------------------------------------------------------------





advancement or reimbursement of Expenses by the Company under any provision of
this Agreement, or under any other agreement or provision of the Constituent
Documents now or hereafter in effect relating to Indemnifiable Claims, and/or
(b) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless in each case of whether Indemnitee
ultimately is determined to be entitled to such indemnification, reimbursement,
advance or insurance recovery, as the case may be; provided, however, that
Indemnitee shall return, without interest, any such advance of Expenses (or
portion thereof) which remains unspent at the final disposition of the Claim
(including, if applicable, final payment thereof) to which the advance related.
5.Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Indemnifiable
Loss, but not for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.
6.Procedure for Notification. To obtain indemnification under this Agreement in
respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall submit
to the Company a written request, including a brief description (based upon
information then available to Indemnitee) of such Indemnifiable Claim or
Indemnifiable Loss. If, at the time of the receipt of such request, the Company
has directors’ and officers’ liability insurance in effect under which coverage
for such Indemnifiable Claim or Indemnifiable Loss is potentially available, the
Company shall give prompt written notice of such Indemnifiable Claim or
Indemnifiable Loss to the applicable insurers in accordance with the procedures
set forth in the applicable policies. The Company shall provide to Indemnitee a
copy of such notice delivered to the applicable insurers, and copies of all
subsequent correspondence between the Company and such insurers regarding the
Indemnifiable Claim or Indemnifiable Loss, in each case substantially
concurrently with the delivery or receipt thereof by the Company. The failure by
Indemnitee to timely notify the Company of any Indemnifiable Claim or
Indemnifiable Loss shall not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not otherwise learn of such
Indemnifiable Claim or Indemnifiable Loss and such failure results in forfeiture
by the Company of substantial defenses, rights or insurance coverage.
7.Determination of Right to Indemnification.
(a)Circumstances in Which No Standard of Conduct Determination is Required. To
the extent that Indemnitee shall have been successful on the merits or otherwise
in defense of any Indemnifiable Claim or any portion thereof or in defense of
any issue or matter therein, including through a dismissal without prejudice,
Indemnitee shall be indemnified against all Indemnifiable Losses relating to,
arising out of or resulting from such Indemnifiable Claim in accordance with
Section 2 and no Standard of Conduct Determination shall be required.
(b)Standard of Conduct Determination Prior to a Change in Control. To the extent
that (i) the provisions of Section 7(a) are inapplicable to an Indemnifiable
Claim that shall have been finally disposed of and (ii) a Change in Control
shall not have occurred, or a Change in Control shall have occurred but
Indemnitee shall have requested that the Standard of Conduct Determination be
made pursuant to this Section 7(b), any Standard of Conduct Determination shall
be made (A) by a majority vote of a quorum consisting of the Disinterested
Directors, (B) if the Disinterested Directors so direct, by a majority vote of a
committee of Disinterested Directors designated by a majority vote of all
Disinterested Directors, or (C) if such quorum of Disinterested Directors is not
available or if a majority of such a quorum so directs, by Independent Counsel
in a written opinion addressed to the Board, a copy of which shall be delivered
to Indemnitee.
(c)Standard of Conduct Determination Following a Change in Control. To the
extent that (i) the provisions of Section 7(a) are inapplicable to an
Indemnifiable Claim that shall have been


6

--------------------------------------------------------------------------------





finally disposed of and (ii) a Change in Control shall have occurred and
Indemnitee shall not have requested that the Standard of Conduct Determination
be made pursuant to Section 7(b), the Standard of Conduct Determination shall be
made by Independent Counsel in a written opinion addressed to the Board, a copy
of which shall be delivered to Indemnitee.
(d)Cooperation by Indemnitee. Indemnitee will cooperate with the person or
persons making such Standard of Conduct Determination pursuant to Section 7(b)
or Section 7(c), including providing to such person or persons, upon reasonable
advance request, any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such Standard of Conduct Determination.
The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five business days of such request, any and all costs and
expenses (including attorneys’ and experts’ fees and expenses) incurred by
Indemnitee in so cooperating with the person or persons making such Standard of
Conduct Determination.
(e)Timing of Standard of Conduct Determination. The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 7(b) or Section 7(c) to be made as promptly as practicable. If (i)
the person or persons empowered or selected under Section 7(b) or Section 7(c)
to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) the Notification Date and
(B) the selection of an Independent Counsel, if such determination is to be made
by Independent Counsel, that is permitted under the provisions of Section 7(g)
to make such determination and (ii) Indemnitee shall have fulfilled his/her
obligations set forth in the first sentence of Section 7(d), then Indemnitee
shall be deemed to have satisfied the applicable standard of conduct; provided
that such 30-day period may be extended for a reasonable time, not to exceed an
additional 30 days, if the person or persons making such Standard of Conduct
Determination in good faith requires such additional time for the obtaining or
evaluation or documentation and/or information relating thereto.
(f)Timing of Payment. If (i) Indemnitee shall be entitled to indemnification
hereunder against any Indemnifiable Losses pursuant to Section 7(a), (ii) no
determination of whether Indemnitee has satisfied any applicable standard of
conduct under Ohio law is a legally required condition precedent to
indemnification of Indemnitee hereunder against any Indemnifiable Losses, or
(iii) Indemnitee has been determined or deemed pursuant to Section 7(b), Section
7(c) or Section 7(e) to have satisfied any applicable standard of conduct under
Ohio law which is a legally required condition precedent to indemnification of
Indemnitee hereunder against any Indemnifiable Losses, then the Company shall
pay to Indemnitee, within five business days after the later of (x) the
Notification Date and (y) the earliest date on which the applicable criterion
specified in clause (i), (ii) or (iii) of this Section 7(f) shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses.
(g)Selection of Independent Counsel. If a Standard of Conduct Determination is
to be made by Independent Counsel pursuant to Section 7(b), the Independent
Counsel shall be selected by the Board of Directors, and the Company shall give
written notice to Indemnitee advising him or her of the identity of the
Independent Counsel so selected. If a Standard of Conduct Determination is to be
made by Independent Counsel pursuant to Section 7(c), the Independent Counsel
shall be selected by Indemnitee, and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. In
either case, Indemnitee or the Company, as applicable, may, within five business
days after receiving written notice of selection from the other, deliver to the
other a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not satisfy the criteria set forth in the definition of
“Independent Counsel” set forth in Section 1(l), and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person or firm so selected shall act as


7

--------------------------------------------------------------------------------





Independent Counsel. If such written objection is properly and timely made and
substantiated, (i) the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit and (ii) the non-objecting party
may, at its option, select an alternative Independent Counsel and give written
notice to the other party advising such other party of the identity of the
alternative Independent Counsel so selected, in which case the provisions of the
two immediately preceding sentences and clause (i) of this sentence shall apply
to such subsequent selection and notice. If applicable, the provisions of clause
(ii) of the immediately preceding sentence shall apply to successive alternative
selections. If no Independent Counsel that is permitted under the foregoing
provisions of this Section 7(g) to make the Standard of Conduct Determination
shall have been selected within 30 days after the Company gives its initial
notice pursuant to the first sentence of this Section 7(g) or Indemnitee gives
its initial notice pursuant to the second sentence of this Section 7(g), as the
case may be, either the Company or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person or firm selected by the court
or by such other person as the court shall designate, and the person or firm
with respect to whom all objections are so resolved or the person or firm so
appointed will act as Independent Counsel. In all events, the Company shall pay
all of the reasonable fees and expenses of the Independent Counsel incurred in
connection with the Independent Counsel’s determination pursuant to Section 7(b)
or Section 7(c).
8.Presumption of Entitlement. In making a determination of whether Indemnitee
has been successful on the merits or otherwise in defense of any Indemnifiable
Claim or any portion thereof or in defense of any issue or matter therein, the
Company acknowledges that a resolution, disposition or outcome short of
dismissal or final judgment, including outcomes that permit Indemnitee to avoid
expense, delay, embarrassment, injury to reputation, distraction, disruption or
uncertainty, may constitute such success. In the event that any Indemnifiable
Claim or any portion thereof or issue or matter therein is resolved or disposed
of in any manner other than by adverse judgment against Indemnitee (including
any resolution or disposition thereof by means of settlement with or without
payment of money or other consideration), it shall be presumed that Indemnitee
has been successful on the merits or otherwise in defense of such Indemnifiable
Claim or portion thereof or issue or matter therein. The Company may overcome
such presumption only by its adducing clear and convincing evidence to the
contrary. In making any Standard of Conduct Determination, the person or persons
making such determination shall presume that Indemnitee has satisfied the
applicable standard of conduct, and the Company may overcome such presumption
only by its adducing clear and convincing evidence to the contrary. Any Standard
of Conduct Determination that Indemnitee has satisfied the applicable standard
of conduct shall be final and binding in all respects, including with respect to
any litigation or other action or proceeding initiated by Indemnitee to enforce
his or her rights hereunder. Any Standard of Conduct Determination that is
adverse to Indemnitee may be challenged by Indemnitee in the state or federal
courts in Ohio. No determination by the Company (including by its directors or
any Independent Counsel) that Indemnitee has not satisfied any applicable
standard of conduct shall be a defense to any Claim by Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that Indemnitee has not met any applicable
standard of conduct. Without limiting the generality or effect of the foregoing,
(i) to the extent that any Indemnifiable Claim relates to any entity or
enterprise (other than the Company) referred to in clause (i) of the first
sentence of the definition of “Indemnifiable Claim,” Indemnitee shall be deemed
to have satisfied the applicable standard of conduct if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the interests of such entity or enterprise (or the owners or beneficiaries
thereof, including in the case of any employee benefit plan the participants and
beneficiaries thereof) and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful, and
(ii) in all cases, any belief of


8

--------------------------------------------------------------------------------





Indemnitee that is based on the records or books of account of the Company,
including financial statements, or on information supplied to Indemnitee by the
directors or officers of the Company in the course of their duties, or on the
advice of legal counsel for the Company, the Board, or any committee of the
Board, or on information or records given or reports made to the Company, the
Board, or any committee of the Board by an independent certified public
accountant or by an appraiser or other expert selected by or on behalf of the
Company, the Board, or any committee of the Board shall be deemed to be
reasonable.
9.No Adverse Presumption. For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, will not create
a presumption that Indemnitee did not meet any applicable standard of conduct or
that indemnification hereunder is otherwise not permitted.
10.Non-Exclusivity. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under any Other Indemnity Provisions;
provided, however, that (a) to the extent that Indemnitee otherwise would have
any greater right to indemnification under any Other Indemnity Provision,
Indemnitee will be deemed to have such greater right hereunder and (b) to the
extent that any change is made to any Other Indemnity Provision which permits
any greater right to indemnification than that provided under this Agreement as
of the date hereof, Indemnitee will be deemed to have such greater right
hereunder. The Company will not adopt any amendment to any of the Constituent
Documents the effect of which would be to deny, diminish or encumber
Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.
11.Liability Insurance and Funding. For the duration of Indemnitee’s service as
a director and/or officer of the Company, and thereafter for so long as
Indemnitee shall be subject to any pending or possible Indemnifiable Claim, the
Company shall use commercially reasonable efforts (taking into account the scope
and amount of coverage available relative to the cost thereof) to cause to be
maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance. The Company
shall provide Indemnitee with a copy of all directors’ and officers’ liability
insurance policies in effect from time to time. Without limiting the generality
or effect of the two immediately preceding sentences, the Company shall not
discontinue or significantly reduce the scope or amount of coverage from one
policy period to the next (i) without the prior approval thereof by a majority
vote of the Incumbent Directors, even if less than a quorum, or (ii) if at the
time that any such discontinuation or significant reduction in the scope or
amount of coverage is proposed there are no Incumbent Directors, without the
prior written consent of Indemnitee (which consent shall not be unreasonably
withheld or delayed). In all policies of directors’ and officers’ liability
insurance obtained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits, subject to
the same limitations, as are accorded to the Company’s directors and officers
most favorably insured by such policy. The Company may, but shall not be
required to, create a trust fund, grant a security interest or use other means,
including a letter of credit, to ensure the payment of such amounts as may be
necessary to satisfy its obligations to indemnify and advance expenses pursuant
to this Agreement.
12.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors), including any entity or enterprise referred to in
clause (i) of the definition of “Indemnifiable Claim” in Section 1(j).
Indemnitee shall execute all papers reasonably required to evidence such rights
(all of Indemnitee’s reasonable Expenses, including attorneys’ fees and charges,
related thereto to be reimbursed by or, at the option of Indemnitee, advanced by
the Company).


9

--------------------------------------------------------------------------------





13.No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received payment (net of
Expenses incurred in connection therewith) under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise (including from
any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(j)) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder.
14.Defense of Claims. The Company shall be entitled to participate in the
defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee; provided that if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with an actual or potential conflict, (b) the named parties in any such
Indemnifiable Claim (including any impleaded parties) include both the Company
and Indemnitee and Indemnitee shall conclude that there may be one or more legal
defenses available to Indemnitee that are different from or in addition to those
available to the Company, or (c) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular Indemnifiable Claim) at the Company’s expense. The Company shall not
be liable to Indemnitee under this Agreement for any amounts paid in settlement
of any threatened or pending Indemnifiable Claim effected without the Company’s
prior written consent. The Company shall not, without the prior written consent
of Indemnitee, effect any settlement of any threatened or pending Indemnifiable
Claim to which Indemnitee is, or could have been, a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of Indemnitee from all liability on any claims that are the subject
matter of such Indemnifiable Claim. Neither the Company nor Indemnitee shall
unreasonably withhold its consent to any proposed settlement; provided that
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.
15.Successors and Binding Agreement. (a) The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, by agreement in form and substance satisfactory to Indemnitee and his
or her counsel, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent the Company would be required to perform if
no such succession had taken place. This Agreement shall be binding upon and
inure to the benefit of the Company and any successor to the Company, including
any person acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor will thereafter be deemed the
“Company” for purposes of this Agreement), but shall not otherwise be assignable
or delegatable by the Company.
(b)This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.
(c)This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Section 15(a)
and Section 15(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by Indemnitee’s will or by the laws of descent and distribution, and,
in the event of any attempted assignment or transfer contrary to this Section
15(c), the Company shall have no liability to pay any amount so attempted to be
assigned or transferred.
16.Notices. For all purposes of this Agreement, all communications, including
notices, consents, requests or approvals, required or permitted to be given
hereunder shall be in writing and shall


10

--------------------------------------------------------------------------------





be deemed to have been duly given when hand delivered or dispatched by
electronic facsimile transmission (with receipt thereof orally confirmed), or
five business days after having been mailed by United States registered or
certified mail, return receipt requested, postage prepaid or one business day
after having been sent for next day delivery by a nationally recognized
overnight courier service, addressed to the Company (to the attention of the
Secretary of the Company) and to Indemnitee at the applicable address shown on
the signature page hereto, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of changes of address will be effective only upon receipt.
17.Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of such State. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the state and federal courts in Ohio
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state or federal courts in Ohio.
18.Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.
19.Prior Agreements. This Agreement shall supersede any and all prior
indemnification agreements between the Company and Indemnitee.
20.Miscellaneous. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.
21.Legal Fees and Expenses. It is the intent of the Company that Indemnitee not
be required to incur legal fees and or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. Accordingly, without limiting the generality or effect of any other
provision hereof, if it should appear to Indemnitee that the Company has failed
to comply with any of its obligations under this Agreement (including its
obligations under Section 3) or in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, the Company irrevocably
authorizes Indemnitee from time to time to retain counsel of Indemnitee’s
choice, at the expense of the Company as hereafter


11

--------------------------------------------------------------------------------





provided, to advise and represent Indemnitee in connection with any such
interpretation, enforcement or defense, including the initiation or defense of
any litigation or other legal action, whether by or against the Company or any
director, officer, shareholder or other person affiliated with the Company, in
any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Indemnitee’s entering into an attorney-client relationship with such
counsel, and in that connection the Company and Indemnitee agree that a
confidential relationship shall exist between Indemnitee and such counsel.
Without respect to whether Indemnitee prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by Indemnitee in connection with any of the foregoing.
22.Certain Interpretive Matters. Unless the context of this Agreement otherwise
requires, (a) “it” or “its” or words of any gender include each other gender,
(b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms
“Article,” “Section,” “Annex” or “Exhibit” refer to the specified Article,
Section, Annex or Exhibit of or to this Agreement, (e) the terms “include,”
“includes” and “including” will be deemed to be followed by the words “without
limitation” (whether or not so expressed), (f) the word “or” is disjunctive but
not exclusive, and (g) descriptive headings of the Sections and subsections of
this Agreement are inserted for convenience only and will not control or affect
the meaning or construction of any of the provisions of this Agreement. Whenever
this Agreement refers to a number of days, such number will refer to calendar
days unless business days are specified and whenever action must be taken
(including the giving of notice or the delivery of documents) under this
Agreement during a certain period of time or by a particular date that ends or
occurs on a non-business day, then such period or date will be extended until
the immediately following business day. As used herein, “business day” means any
day other than Saturday, Sunday or a United States federal holiday.
23.Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.






[Signatures Appear On Following Page]


12

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Indemnitee has executed, and the Company has caused its duly
authorized representative to execute, this Agreement as of the date first above
written.
 
 
 
 
 
 
 
LANCASTER COLONY CORPORATION
 
 
 
380 Polaris Parkway, Suite 400
 
 
 
Westerville, Ohio
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Matthew R. Shurte
 
 
 
 
Title: Secretary and General Counsel
 
 
 
 
 
 
 
 
[INDEMNITEE]
 
 
 
[Address]
 
 
 
 
 
 
 
[Indemnitee]
 





13

--------------------------------------------------------------------------------






 
 
 
 
EXHIBIT A



UNDERTAKING
 
STATE OF OHIO
)
 
 
 
 
)
SS
 
 
COUNTY OF
)
 
 

I, ______________________, being first duly sworn, do depose and say as follows:
1. This Undertaking is submitted pursuant to the Director and Officer
Indemnification Agreement, dated ___________, _____, between Lancaster Colony
Corporation, an Ohio corporation (the “Company”) and the undersigned.
2. I am requesting payment of Expenses that I have reasonably incurred or will
reasonably incur in defending an Indemnifiable Claim referred to in the
aforesaid Director and Officer Indemnification Agreement.
3. The Expenses for which payment is requested are, in general, all expenses
related to _______________.
4. Part A
I hereby undertake to (a) repay the amounts paid pursuant hereto if and to the
extent it is proved by clear and convincing evidence in a court of competent
jurisdiction that my action or failure to act which is the subject of the matter
described herein involved an act or omission undertaken with deliberate intent
to cause injury to the Company or undertaken with reckless disregard for the
best interests of the Company and (b) reasonably cooperate with the Company
concerning the action, suit, proceeding or claim.
 
 
 
 
 
 
[Indemnitee Name]
 

5. Part B
I hereby undertake to repay the amounts paid pursuant hereto if and to the
extent it ultimately is determined that I am not entitled to be indemnified by
the Company for all or part of such amounts under the aforesaid Director and
Officer Indemnification Agreement or otherwise.
            
Indemnitee shall not be eligible to execute Part A of this Undertaking if, at
the time of Indemnitee’s act or omission at issue, the Articles or the
Regulations of the Company prohibit such advances by specific reference to the
ORC Section 1701.13(E)(5)(a), or if the only liability asserted against
Indemnitee is in an action, suit, or proceeding on the Company’s behalf pursuant
to ORC Section 1701.95. In the event that Indemnitee is eligible to and does
execute both Part A and Part B hereof, the costs, charges, and expenses which
are paid by the Company pursuant hereto shall be required to be repaid by
Indemnitee only if Indemnitee is required to do so under the terms of both Part
A and Part B.
 
 
 
 
 
 
[Indemnitee Name]
 





--------------------------------------------------------------------------------





Subscribed and sworn to before me, a Notary Public in and for said County and
State, this _____ day of _________, _____.
[Seal]
My commission expires the _____ day of _________, _____.




2